DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, p. 8-10, filed 7/19/2022, with respect to claims 1-11 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1 and 18 has been withdrawn because the claims contained the amended allowable subject matter not taught in the references of record.  The objection of claims 2, 3, 19 and 20 has been withdrawn because these claims depend upon either claim 1 or 18, both of which have been amended to contain the amended allowable subject matter not taught in the references of record.  Claims 12-17 have been allowed.    

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 12 and 18, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein the optimal selection parameters are selection parameters that best fit the image data and the environmental data for the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649